Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s amendment filed 31 Jan. 2022 has been considered; however, the amendment has not been entered given that the amendment raises new issues that would require further consideration under 112(a) and 112(b) as set forth below.  
Applicant’s amendment to claim 29 that “the cured adhesive layer is configured to be resistant to transfer… to cutting blades” in line 11, “the flexible magnetic sheet is configured to be resistant to delamination on exposure to direct sunlight” in line 13, and “the adhesive layer is configured to not be tacky when exposed to a … temperature of about 110⁰F” in line 15 in line 15 raise 112a and 112b issues.  With respect to 112a, there does not appear to be support in the specification as originally filed to recite the phrase “configured to be” with respect to the above cited phrases.  Even if there are specific processes involved or required such that the cured adhesive layer is resistant to transfer from the flexible magnetic sheet, the flexible magnetic sheet is resistant to delamination, and the cured adhesive is not to be tacky as claimed, this would not provide support to broadly recite “configured to be” as presently claimed.  With respect to 112b, these phrases are confusing, given that no guidance is provided as to the meaning of these phrases.  Therefore, it is unclear what is meant by “configured to be”, what this phrase encompasses, or how the cured adhesive layer, flexible magnetic sheet, 
Applicant’s arguments filed 31 Jan. 2022 have been fully considered, but they were not persuasive.
Applicant argues that Love does not disclose cured adhesive or that the cured adhesive layer is configured to be resistant to transfer from the flexible magnetic sheet as claimed, the flexible magnetic sheet is configured to be resistant to delamination as claimed, or the cured adhesive is configured to not to be tacky as claimed.
However, Love alone is not used to meet the claims.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is the combination of Love in view of Francis and Ueno that meets all these limitations.
Applicant argues that Francis does not disclose any flexible magnetic sheet, does not disclose cutting an adhesive, is non-analogous art, and does not disclose a “cured adhesive”.
However, note that while Francis does not disclose all the features of the present claimed invention, Francis is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely the use of a 
It is the examiner’s position that laminating sheets as taught by Francis is analogous art to Love’s invention regarding a flexible magnetic sheet system comprising a flexible magnet, a printable material, and an adhesive (Abstract and paragraph 0058).
Further, Francis describes placing sheets under heat and pressure in a press to form a laminate (paragraph 0182).  It is the examiner’s position that during this process the polyurethane adhesive is cured.  Applicant may submit evidence in the form of a declaration that the heating of layers including a polyurethane adhesive in a press step taught by Francis is done for another purpose and an uncured polyurethane adhesive would be an internal layer of a finished laminate.
Additionally, as discussed above, applicant has not provided any guidance based on the applicant’s specification as to what is meant by “configured to be” in the amended claims.
Applicant argues that Ueno does not disclose cured adhesive or that the cured adhesive layer is configured to be resistant to transfer from the flexible magnetic sheet as claimed, the flexible magnetic sheet is configured to be resistant to delamination as claimed, or the cured adhesive is configured to not to be tacky as claimed.
However, note that while Ueno does not disclose all the features of the present claimed invention, Ueno is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely the use of opaque white 
Applicant argues that Love, Francis, Ueno, and Plastic Molded concepts do not disclose cured adhesive or that the cured adhesive layer is configured to be resistant to transfer from the flexible magnetic sheet as claimed, the flexible magnetic sheet is configured to be resistant to delamination as claimed, or the cured adhesive is configured to not to be tacky as claimed.
However, Francis does teach cured adhesive as set forth above.  Further, given that the laminate of Love in view of Francis and further in view of Ueno and the presently claimed magnetic sheet comprise the same layers, including the same adhesive, each layer would inherently be “configured to be” meeting the same properties as claimed.
Applicant argues that Williams and Comert and Kim do not add anything relevant to cure the deficiencies of Love in view of Francis and further in view of Ueno.
However, there are no deficiencies in Love in view of Francis and further in view of Ueno as set forth above.
Further, note that while Williams, Comert, and Kim do not disclose all the features of the present claimed invention, Williams, Comert, and Kim are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather these references teach certain concepts, namely the use Bostik Supergrip 2000, this Supergrip 2000 adhesive is moisture curable, and the use of a reactive hot melt adhesive comprising a thermoplastic polyurethane, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787